 


113 HR 472 IH: Federal Cost Reduction Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 472 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2013 
Mr. Connolly introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Armed Services, Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reduce Federal expenditures associated with data center real estate and electricity consumption, to implement savings reductions proposed by Federal employees, to reduce energy costs across Federal Executive agencies, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Federal Cost Reduction Act of 2013. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Findings. 
Sec. 3. Definitions. 
Sec. 4. Reduction and consolidation of data centers. 
Sec. 5. GSA reports. 
Sec. 6. Reduction of printing. 
Sec. 7. Implementation of Federal employee cost savings proposals. 
Sec. 8. Power purchase agreement program. 
Sec. 9. Federal facility energy efficiency and renewable energy projects fund. 
Sec. 10. Incentives for Executive agencies for utility energy savings contracts. 
Sec. 11. Renewable energy facilities surveys by Executive agencies. 
Sec. 12. Adoption of personal computer power savings techniques by Executive agencies. 
Sec. 13. Federal energy management and data collection standard. 
Sec. 14. Advanced metering best practices for advanced metering. 
Sec. 15. Availability of funds for design updates. 
Sec. 16. Continuous commissioning within the Federal building stock. 
Sec. 17. Elimination of State matching requirement for energy efficiency upgrades at National Guard and reserve armories and readiness centers. 
2.FindingsCongress finds the following: 
(1)The number of Federal data centers has quintupled over the past decade from 400 to more than 2,000. 
(2)Data center consolidation, including data centers of the House of Representatives, has reduced electricity expenses and requisite real estate where it has been pursued. 
(3)Federal energy expenses exceed $24 billion annually, while most existing Federal facilities do not meet efficiency standards that are expected for new Federal construction. 
(4)Contract period limitations of 10 years for Federal Executive agencies limit deployment of domestic energy sources that could reduce long-term Federal energy expenses. 
(5)Energy saving performance contracts can offer low or zero cost options for improving energy efficiency in Federal facilities. 
(6)The Federal Government spends $1.3 billion annually on employee printing. 
(7)Federal employees estimate that they immediately recycle 35 percent of all paper printed, equating to $440.4 million in potential annual savings. 
(8)Only 9 percent of Federal Executive agencies have automatic duplex printing. 
(9)The Department of Veterans Affairs has developed an acquisition personnel training center to improve Federal employee productivity and reduce employee turnover. 
(10)Federal employees have proposed more than 18,000 ways to save taxpayer money through the Save Awards. 
3.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Oversight and Government Reform of the House of Representatives; and 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)Energy savings performance contractThe term energy savings performance contract means a contract that provides for the performance of services for the design, acquisition, installation, testing, operation, and, where appropriate, maintenance and repair of an identified energy conservation measure or series of measures at one or more locations. 
(3)Federal data centerThe term Federal data center— 
(A)means a room within a conventional building that is devoted to data processing servers, including server closets that are typically less than 200 square feet and server rooms that are typically less than 500 square feet; 
(B)means larger floor spaces or entire buildings dedicated to housing servers, storage devices, and network equipment; and 
(C)does not include any facilities that are exclusively devoted to communications and network equipment (such as telephone exchanges and telecommunications rooms and closets). 
(4)Executive agencyExcept as provided in section 8, the term Executive agency has the meaning given that term in section 105 of title 5, United States Code. 
4.Reduction and consolidation of data centers 
(a)OMB recommendationNot later than 6 months after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services and the heads of other Executive agencies, shall issue recommendations for reducing or consolidating the number of Federal data centers in existence as of the date of the enactment of this Act— 
(1)by at least 40 percent not later than September 30, 2018; and 
(2)by at least 80 percent not later than September 30, 2023. 
(b)Reduction of data centersNot later than 6 months after the issuance of recommendations by the Director of the Office of Management and Budget under subsection (a), the head of each Executive agency shall implement the recommendations by reducing the number of Federal data centers in accordance with such recommendations. 
5.GSA reports 
(a)Report on reducing real estate costs and energy expendituresNot later than one year after the date of the enactment of this Act, the Administrator of General Services shall submit to the appropriate congressional committees a report on the following: 
(1)Recommendations to reduce long-term real estate costs through consolidating or eliminating leased space and any additional authority that might be necessary to replace leased space with owned space if the payback period is 15 years or fewer. 
(2)A description of a plan by the General Services Administration to use energy saving performance contracts and other low-capital investments to reduce energy expenditures. 
(b)Report and plan To reduce Federal automobile parking expenses 
(1)Initial reportNot later than 6 months after the date of the enactment of this Act, the Administrator of General Services shall submit to the Congress a report on the annual expense for each of fiscal years 2002 through 2012 for Federal employee parking, including— 
(A)parking spaces and parking facilities that are leased or owned by the Federal Government; 
(B)maintenance and construction costs for such spaces and facilities; and 
(C)the total construction costs for parking facilities that are used by Federal employees for fiscal years 2002 through 2012. 
(2)Plan to reduce parking expensesNot later than one year after the date of the enactment of this Act, the General Services Administration shall submit a report to Congress that includes a plan, using existing agency authorities, to reduce the expense for Federal employee parking by at least five percent annually for each of the next 5 fiscal years after date of enactment of this Act. 
6.Reduction of printingNot later than 6 months after the date of the enactment of this Act, each Executive agency shall establish a plan to reduce by 35 percent the volume of material printed during fiscal year 2013 for each of fiscal years 2014 through 2024, including a requirement for duplex printing as the default setting on all Federal printers and copiers, where applicable, and shall submit such plan to the Office of the Environmental Executive. 
7.Implementation of Federal employee cost savings proposalsNot later than 12 months after the date of the enactment of this Act, the Director of the Office of Personnel Management shall submit to the appropriate congressional committees a plan to implement Federal employee cost savings proposals. 
8.Power purchase agreement program 
(a)DefinitionsIn this section: 
(1)Cost-effectiveThe term cost-effective means, with respect to a power purchase agreement entered into by the head of an Executive agency for a Federal facility that is owned or controlled by the Executive agency, that the 30-year average cost for the purchase of electricity under the power purchase agreement from 1 or more renewable energy generating systems is not greater than an amount equal to 110 percent of the cost of an equal quantity of electricity from the current electricity supplier of the Federal facility, taking into consideration each— 
(A)applicable cost, including any cost resulting from— 
(i)a demand charge; 
(ii)an applicable rider; 
(iii)a fuel adjustment charge; or 
(iv)any other surcharge; and 
(B)reasonably anticipated increase in the cost of the electricity resulting from— 
(i)inflation; 
(ii)increased regulatory requirements; 
(iii)decreased availability of fossil fuels; and 
(iv)any other factor that may increase the cost of electricity. 
(2)Executive agencyThe term Executive agency has the meaning given the term in section 133 of title 41, United States Code. 
(3)Federal facilityThe term Federal facility has the meaning given the term facility in section 543(f)(1)(C) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(1)(C)). 
(4)Government corporationThe term Government corporation has the meaning given the term in section 103 of title 5, United States Code. 
(5)Renewable energy sourceThe term renewable energy source has the meaning given the term in section 551 of the National Energy Conservation Policy Act (42 U.S.C. 8259). 
(b)Power purchase agreement projects 
(1)Authorization of heads of executive agenciesIn accordance with paragraphs (2) and (3), the head of each Executive agency or a designee may establish 1 or more projects under which the head of the Executive agency may offer to enter into power purchase agreements during the 10-year period beginning on the date of enactment of this Act for the purchase of electricity from 1 or more Federal facilities that are owned or controlled by the Executive agency from renewable energy sources located at the Federal facility. 
(2)Cost-effective requirementA head of an Executive agency described in paragraph (1) may offer to enter into a power purchase agreement described in that paragraph only if the power purchase agreement is cost-effective. 
(3)Term of power purchase agreementNotwithstanding any other provision of law (including regulations), the term of a power purchase agreement described in paragraph (1) may not be longer than a period of 30 years. 
(4)Allocation of incremental costsEach head of an Executive agency (including the Administrator of General Services) who enters into a power purchase agreement under paragraph (1) for the purchase of electricity at a Federal facility that is owned or controlled by the Executive agency for distribution to 1 or more other Executive agencies shall allocate, on an annual basis for the period covered by the power purchase agreement, the incremental cost or incremental savings of the power purchase agreement for the purchase of electricity at a Federal facility from renewable energy sources (as compared to the cost of electricity from the electricity supplier of the Federal facility) among each user of the Federal facility based on the proportion that— 
(A)the electricity usage of the user of the Federal facility; bears to 
(B)the aggregate electricity usage of all users of the Federal facility. 
(c)Power purchase agreements with multiple Federal facilitiesAn Executive agency may enter into an interagency agreement as part of a power purchase agreement that involves more than 1 Federal facility. 
(d)Negotiated rate as basis for determining cost effectiveness of future energy efficiency or renewable energy projectsAn Executive agency that enters into a power purchase agreement may not use the negotiated rate as a basis for determining the business case or economic feasibility of future energy efficiency or renewable energy projects. 
(e)RegulationsThe Secretary of Energy shall promulgate such regulations as are necessary to carry out this section. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for each of fiscal years 2014 through 2017, to remain available until expended. 
9.Federal facility energy efficiency and renewable energy projects fund 
(a)EstablishmentThere is established in the Treasury of the United States a revolving fund, to be known as the Federal Facility Energy Efficiency and Renewable Energy Projects Fund (referred to in this section as the Fund), consisting of such amounts as are appropriated to the Fund under subsection (b). 
(b)Transfers to fund 
(1)Authorization of appropriationsThere are authorized to be appropriated to the Fund $500,000,000, to remain available until expended. 
(2)Loan repaymentsThere are appropriated to the Fund, out of funds of the Treasury not otherwise appropriated, amounts equivalent to loan amounts repaid and received in the Treasury under subsection (e). 
(c)Expenditures from fund 
(1)In generalSubject to paragraph (2), on request by the Secretary of Energy (referred to in this section as the Secretary), the Secretary of the Treasury shall transfer from the Fund to the Secretary such amounts as the Secretary determines are necessary to provide assistance for energy efficiency and renewable energy projects carried out at Federal facilities in accordance with subsection (e). 
(2)Administrative expensesAn amount not exceeding 10 percent of the amounts in the Fund shall be available for each fiscal year to pay the administrative expenses necessary to carry out this section. 
(d)Transfers of amounts 
(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury. 
(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred. 
(e)Federal facility energy efficiency and renewable energy projects fund program 
(1)In generalThe Secretary shall establish a Federal facility energy efficiency and renewable energy projects fund program under which the Secretary shall make loans to Executive agencies to assist the agencies in reducing energy use and related purposes, as determined by the Secretary. 
(2)Guidelines for applicationsNot later than 180 days after the date of enactment of this Act, the Secretary shall issue guidelines for Executive agencies to submit applications for loans under this subsection. 
(3)EligibilityEach Executive agency shall be eligible to submit an application for a loan under this subsection. 
(4)Loan awards 
(A)In generalThe Secretary shall award loans under this subsection on a competitive basis. 
(B)AllocationThe Secretary shall convene a committee of Executive agencies to determine allocation from the Fund to carry out this subsection after a competitive assessment of the technical and economic effectiveness of each application for a loan under this subsection. 
(C)SelectionIn determining whether to provide a loan to an Executive agency for a project under this subsection, the Secretary shall consider— 
(i)the cost-effectiveness of the project; 
(ii)the amount of energy and cost savings anticipated to the Federal Government; 
(iii)the amount of funding committed to the project by the agency; 
(iv)the extent that a project will leverage financing from other non-Federal sources; and 
(v)any other factor that the Secretary determines will result in the greatest amount of energy and cost savings to the Federal Government. 
10.Incentives for Executive agencies for utility energy savings contractsNot later than 180 days after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense and the Administrator of General Services, shall promulgate regulations that enable Executive agencies to retain the financial savings that result from entering into utility energy savings contracts. 
11.Renewable energy facilities surveys by Executive agencies 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense and the Administrator of General Services, shall promulgate regulations that establish appropriate methods and procedures for use by Executive agencies to implement, unless inconsistent with the mission of the Executive agencies or impracticable due to environmental constraints, the identification of all potential locations at Federal facilities of the agencies for renewable energy projects (including available land, building roofs, and parking structures). 
(b)Identification of potential locationsNot later than 1 year after the date of the promulgation of regulations under subsection (a), each Executive agency shall complete the report of the agency that identifies potential locations described in subsection (a). 
12.Adoption of personal computer power savings techniques by Executive agencies 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense, the Secretary of Veterans Affairs, and the Administrator of General Services, shall issue guidance for Executive agencies to employ advanced tools allowing energy savings through the use of computer hardware, energy efficiency software, and power management tools. 
(b)Reports on plans and savingsNot later than 90 days after the date of the issuance of the guidance under subsection (a), each Executive agency shall submit to the Secretary of Energy a report that describes— 
(1)the plan of the agency for implementing the guidance within the agency; and 
(2)estimated energy and financial savings from employing the tools described in subsection (a). 
13.Federal energy management and data collection standard 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense, the Administrator of General Services, the Office of Science and Technology Policy, and relevant industry and nonprofit groups, shall develop and issue guidance on a Federal energy management and data collection standard. 
(b)RequirementsGuidance described in subsection (a) shall include, at a minimum, a plan for the General Services Administration to publish energy consumption data for individual Federal facilities on a single, searchable website, accessible by the public at no cost to access. 
14.Advanced metering best practices for advanced meteringSection 543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)) is amended by striking paragraph (3) and inserting the following: 
 
(3)Plan 
(A)In generalNot later than 180 days after the date on which guidelines are established under paragraph (2), in a report submitted by the agency under section 548(a), each agency shall submit to the Secretary a plan describing the manner in which the agency will implement the requirements of paragraph (1), including— 
(i)how the agency will designate personnel primarily responsible for achieving the requirements; and 
(ii)a demonstration by the agency, complete with documentation, of any finding that advanced meters or advanced metering devices (as those terms are used in paragraph (1)), are not practicable. 
(B)UpdatesReports submitted under subparagraph (A) shall be updated annually. 
(4)Best practices report 
(A)In generalNot later than 180 days after the date of enactment of the Federal Cost Reduction Act of 2013, the Secretary of Energy, in consultation with the Secretary of Defense and the Administrator of General Services, shall develop, and issue a report on, best practices for the use of advanced metering of energy use in Federal facilities, buildings, and equipment by Federal agencies. 
(B)UpdatingThe report described under subparagraph (A) shall be updated annually. 
(C)ComponentsThe report shall include, at a minimum— 
(i)summaries and analysis of the reports by agencies under paragraph (3); 
(ii)recommendations on standard requirements or guidelines for automated energy management systems, including— 
(I)potential common communications standards to allow data sharing and reporting; 
(II)means of facilitating continuous commissioning of buildings and evidence-based maintenance of buildings and building systems; and 
(III)standards for sufficient levels of security and protection against cyber threats to ensure systems cannot be controlled by unauthorized persons; and 
(iii)an analysis of— 
(I)the types of advanced metering and monitoring systems being piloted, tested, or installed in Federal buildings; and 
(II)existing techniques used within the private sector or other non-Federal government buildings.. 
15.Availability of funds for design updatesSection 3307 of title 40, United States Code, is amended— 
(1)by redesignating subsections (d) through (h) as subsections (e) through (i); and 
(2)by inserting after subsection (c) the following: 
 
(d)Availability of funds for design updates 
(1)In generalSubject to paragraph (2), for any project for which congressional approval is received under subsection (a) and for which the design has been substantially completed but construction has not begun, the Administrator of General Services may use appropriated funds to update the project design to meet applicable Federal building energy efficiency standards established under section 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) and other requirements established under section 3312 of this title. 
(2)LimitationThe use of funds under paragraph (1) shall not exceed 125 percent of the estimated energy or other cost savings associated with the updates as determined by a life-cycle cost analysis under section 544 of the National Energy Conservation Policy Act (42 U.S.C. 8254).. 
16.Continuous commissioning within the Federal building stock 
(a)In generalSection 3312 of title 40, United States Code, is amended— 
(1)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; and 
(2)by inserting after subsection (b) the following: 
 
(c)Continuous commissioning within the Federal building stock 
(1)In generalNot later than 1 year after the date of enactment of the Federal Cost Reduction Act of 2013, the Administrator and the Secretary of Energy shall incorporate commissioning and recommissioning standards (as those terms are defined in section 543(f) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f))), for all real property that— 
(A)is more than $10,000,000 in value; 
(B)has more than 50,000 square feet; or 
(C)has energy intensity of more than $2 per square foot. 
(2)RegulationsNot later than 180 days after the date of enactment of the Federal Cost Reduction Act of 2013, the Administrator and the Secretary of Energy shall promulgate such regulations as are necessary to carry out this subsection.. 
(b)Conforming amendmentsSection 3312 of title 40, United States Code, is amended— 
(1)in subsection (e)(1) (as redesignated by subsection (a)(1)), by striking and (c) and inserting and (d); 
(2)in the first sentence of subsection (f) (as so redesignated), by striking and (c) and inserting and (d); and 
(3)in subsection (g) (as so redesignated), by striking subsection (b), (c), or (d) or for failure to carry out any recommendation under subsection (e) and inserting subsection (b), (d), or (e) or for failure to carry out any recommendation under subsection (f). 
17.Elimination of State matching requirement for energy efficiency upgrades at National Guard and reserve armories and readiness centersSection 18236(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by striking A contribution and inserting (1) Subject to paragraph (2), a contribution; 
(3)by striking For the purpose and inserting (3) For the purpose; and 
(4)by inserting after subparagraph (B) of paragraph (1), as so designated, the following new paragraph: 
 
(2)If an armory or readiness center project for which a contribution is made under paragraph (4) or (5) of section 18233(a) of this title consists of or includes an energy efficiency upgrade, the Secretary of Defense shall cover— 
(A)100 percent of the cost of architectural, engineering, and design services related to the upgrade (including advance architectural, engineering, and design services under section 18233(e) of this title), as provided in subparagraph (A) of paragraph (1); and 
(B)100 percent of the cost of construction related to the upgrade, notwithstanding subparagraph (B) of paragraph (1), and payment of such cost shall not be considered in applying the limitation in such subparagraph.. 
 
